FIRST DIVISION
                                                      October 25, 2010




No. 1-09-3390


STEPHEN LYTE,                   )    Appeal from the Circuit
     Plaintiff-Appellant,       )    Court of Cook County.
                                )
     v.                         )    No. 09 L 51092
                                )
THE DEPARTMENT OF               )    The Honorable
EMPLOYMENT SECURITY,            )    Elmer James Tolmaire, III,
     Defendant-Appellee.        )    Judge Presiding.


          JUSTICE GARCIA delivered the opinion of the court.

     The plaintiff, Stephen Lyte, appeals the circuit court's

decision confirming the administrative decision of the Board of

Review of the Illinois Department of Employment Security

(Department) finding the plaintiff ineligible to receive

emergency unemployment compensation under the "Emergency

Unemployment Compensation" program (EUC08) pursuant to the

Supplemental Appropriations Act, 2008, Pub. L. 110-252, §4001(d),
122 Stat. 2353, 2354 (to be codified at 26 U.S.C. §3304), enacted

on June 30, 2008, and the Unemployment Compensation Extension Act

of 2008, Pub. L. 110-449, 122 Stat. 5014, 5016 (to be codified at

28 U.S.C. §3304), subsequently enacted on November 21, 2008.      The

plaintiff contends the Board erred as a matter of law in finding

him ineligible for emergency unemployment compensation.      We find

the Board properly determined that the plaintiff did not meet the
eligibility requirements for EUC08 benefits and affirm.1

                            BACKGROUND

     The plaintiff was employed by Iowa College Acquisition

Corporation from July 12, 2005, to July 12, 2006.    In July 2006,

he filed for unemployment insurance benefits, which he received

from July 2006 to January 2007.    On January 25, 2009, the

plaintiff filed a claim for emergency unemployment compensation

pursuant to the EUC08 program.    On March 5, 2009, a claims

adjudicator found the plaintiff ineligible for such benefits

because he did not meet the eligibility requirements for earned

wages under the EUC08 program.    The plaintiff appealed the

decision of the claims adjudicator.

     On March 30, 2009, a Department referee conducted a hearing.

The referee explained to the plaintiff that under the EUC08

program whether a claimant is entitled to extended unemployment

benefits depends on the amount of wages he has earned during the

"base period" for the claimant.    The referee informed the
plaintiff that the Department's records established the

plaintiff's base period to be April 1, 2005, to March 31, 2006.

The Department's records revealed that the plaintiff had two

employers during the base period: (1) Ultimate Staffing Services,


     1
         We granted the Department's motion to publish the

original decision issued as a Supreme Court Rule 23 order.     166

Ill. 2d R. 23.

                                  2
a temporary employment agency, reported that it paid the

plaintiff $1,144 in wages for the time period April 1, 2005, to

June 30, 2005; and (2) Iowa College Acquisition Corporation

reported that it paid the plaintiff $2,328.83 in wages for the

time period January 1, 2006, to March 31, 2006.        No wages were

reported for the intervening two quarters from July 1, 2005, to

December 31, 2005.

     At the hearing, the plaintiff did not dispute the earnings

reports from his two employers and testified he did not work

during the intervening quarters.       The plaintiff explained the

basis for his appeal from the claims adjudicator's decision:

"What's in question is they were using a state formula and this

was based on a federal state agreement. ***       It's a question of

EUC08."   The Department referee agreed that the plaintiff's claim

for benefits fell under the federal extension of unemployment

benefits as provided by the EUC08 program.

     On March 31, 2009, the hearing referee affirmed the claims
adjudicator's determination that the plaintiff was ineligible for

emergency unemployment compensation under the EUC08 program.         The

referee explained that in order for a claimant to be eligible for

temporary extended benefits under the program, the claimant must

have earned wages during the base period that are at least 1.5

times the amount of wages received during the quarter with the

highest earnings.    Based on this formula, the referee calculated


                                   3
that the plaintiff's total base period wages were only 1.49 times

the wages he earned during the quarter with the highest earning.

On April 13, 2009, the plaintiff appealed the referee's decision

to the Department's Board of Review.

     On August 5, 2009, the Board of Review adopted the referee's

decision that the plaintiff is ineligible for emergency

unemployment compensation under the EUC08 program.   The Board of

Review found the plaintiff earned $3,472.83 during the base

period of April 1, 2005, to March 31, 2006.   The plaintiff's

highest earnings in a quarter during the base period was

$2,328.83.   Applying the formula under the EUC08 program, the

Board determined that 1.5 times $2,328.83 is $3,493.25, which

means the plaintiff's total earnings of $3,472.83 during the base

period was less than the minimum he needed to qualify.    The Board

therefore found the plaintiff ineligible for emergency

unemployment compensation.

     On August 24, 2009, the plaintiff filed a complaint with the
circuit court of Cook County seeking review of the Board of

Review's decision.   On November 12, 2009, the circuit court

affirmed the Board's decision.   The plaintiff timely appeals.

                             ANALYSIS

     On appeal, the plaintiff contends the trial court erred in

affirming the Board of Review's decision that he was ineligible

to receive emergency unemployment compensation.   The plaintiff


                                 4
argues he was eligible for benefits under the federally funded

EUC08 program because he exhausted his regular unemployment

insurance benefits before applying.       The plaintiff contends the

Department referee "was confused with the EUC temporary/Federal

program and similarly name[d] EUC permanent Federal-State

program."   The plaintiff argues his claim was under the latter,

but was treated as if it was brought under the former.       The

plaintiff claims he is entitled to receive benefits from July

2008 to the present.

     The scope of judicial review of any final administrative

decision extends to all questions of law and fact presented by

the record.   735 ILCS 5/3-110 (West 2008).      The applicable

standard of review depends upon whether the question presented is

one of fact, law, or a mixed question of law and fact.       City of

Belvidere v. Illinois State Labor Relations Board, 181 Ill. 2d

191, 205, 692 N.E.2d 295 (1998).       An administrative agency's

findings and conclusions on pure questions of fact are deemed to
be prima facie true and correct.       735 ILCS 5/3-110 (West 2008).

     On appeal from a decision granting or denying unemployment

compensation benefits, we review the decision of the agency,

rather than the decision by the circuit court.       We review an

agency's findings of fact under the manifest weight of the

evidence standard.     Richardson Brothers v. Board of Review of the

Department of Employment Security, 198 Ill. App. 3d 422, 428, 555


                                   5
N.E.2d 1126 (1990).   This court does not reweigh the evidence or

substitute its judgment for that of the agency unless the factual

findings are "without substantial support in the record."

Richardson Brothers, 198 Ill. App. 3d at 429.     We review

questions of law decided by an agency de novo, which means such

decisions are not binding on a court of review.     City of

Belvidere, 181 Ill. 2d at 205.

     Here, the Board of Review found the plaintiff was not

eligible for emergency unemployment compensation under the EUC08

program because he did not have total wages in his base period

that were at least 1.5 times the wages earned during the base-

period quarter with the highest earnings.   The plaintiff does not

dispute the arithmetical calculations of the Board.    Accordingly,

the issue as framed by the plaintiff is solely a question of law,

whether the Board decided his case under the correct statute,

which we review de novo.

     The plaintiff offers no support for his argument that the
Board of Review erred in finding he was not eligible for

emergency unemployment benefits because it relied upon the wrong

statute in determining that he was ineligible for such benefits.

Based on the record before us, the Board applied the Supplemental

Appropriations Act, which authorized the federal Emergency

Unemployment Compensation (EUC08) program to extend unemployment

benefits authorized under federal law, to determine the


                                 6
plaintiff's eligibility.   The EUC08 program was established to

provide up to 53 weeks of additional unemployment benefits after

an eligible claimant has exhausted his or her regular

unemployment insurance benefits.       The EUC08 program is

administered through voluntary agreements between the states and

the United States Department of Labor.       The Illinois Department

of Employment Security administers the federal EUC08 program for

Illinois claimants.

     Section 409 of the Illinois Unemployment Insurance Act

governs the provision regarding extended unemployment benefits.

To be eligible for EUC08 benefits in Illinois, the claimant must

have "been paid wages for insured work during his base period

equal to at least 11/2 times the wages paid in that calendar

quarter of his base period in which such wages were highest."

820 ILCS 405/409(B) (West Supp. 2009).       Under the Illinois

Unemployment Insurance Act, "base period" is defined as "the

first four of the last five completed calendar quarters
immediately preceding the benefit year."       820 ILCS 405/237(A)

(West 2008).   "Calendar quarter" is the three-consecutive-month

period ending March 31, June 30, September 30, or December 31

(820 ILCS 405/238 (West 2008)) and "benefit year" is the one-year

period beginning with the first day of the week with respect to

which a claimant first files a valid claim for benefits (820 ILCS

405/242 (West 2008)).


                                   7
     The Board of Review adopted the referee's calculations under

the EUC08 program formula as set out above.   The plaintiff does

not dispute these factual findings.   Because 11/2 times $2,328.83,

the plaintiff's highest quarter of wages during his base period,

equals $3,493.25, and the plaintiff only earned a total of

$3,472.83 during his base period, the Board properly found the

plaintiff ineligible for benefits under the EUC08 program.    The

plaintiff offers no plausible argument to support his contention

that the calculations were made under the wrong statute to compel

us to disturb the Board's decision.

                           CONCLUSION

     The Board of Review's determination that the plaintiff was

ineligible for emergency unemployment compensation under the

EUC08 pursuant to the Supplemental Appropriations Act, 2008, Pub.

L. 110-252, §4001(d), 122 Stat. 2353, 2354 (to be codified at 26

U.S.C. §3304), and the Unemployment Compensation Extension Act,

Pub. L. 110-449, 122 Stat. 5014, 5016 (to be codified at 28
U.S.C. §3304), was neither against the manifest weight of the

evidence nor contrary to law.   Accordingly, we affirm the Board

of Review's decision.

     Affirmed.

     Hall, P.J., and Patti, J., concur.




                                 8
          REPORTER OF DECISIONS - ILLINOIS APPELLATE COURT
      _________________________________________________________________

           STEPHEN LYTE,
                Plaintiff-Appellant,
           v.
           THE DEPARTMENT OF EMPLOYMENT SECURITY,
                Defendant-Appellee.

      ________________________________________________________________

                                    No. 1-09-3390

                              Appellate Court of Illinois
                             First District, First Division

                            Filed:October 25, 2010
      ________________________________________________________________

                 JUSTICE GARCIA delivered the opinion of the court.

                       HALL, P.J., and PATTI, J., concur.
      ________________________________________________________________

                  Appeal from the Circuit Court of Cook County
                   Elmer James Tolmaire, III, Judge Presiding
      ________________________________________________________________

For PLAINTIFF-           Stephen Lyte, Pro Se
APPELLANT                7837 South Yates Blvd.
                         Chicago, Illinois 60649

For DEFENDANT-           Lisa Madigan, Attorney General, State of Illinois
APPELLEE                 Michael A. Scodro, Solicitor General
                         Janon E. Fabiano, Assistant Attorney General
                         100 West Randolph Street, 12th Floor
                         Chicago, Illinois 60601




                                           9